Title: [Diary entry: 8 September 1788]
From: Washington, George
To: 

Monday 8th. Thermometer at 65 in the Morning—72 at Noon and 70 at Night. Thunder & Rain a little before day—heavy

Morning with the Wind (tho’ not much of it) a little to the East of North in the forenoon and So. Wt. afterwards, & clear. Brought 12 Ploughs, with all the hands that could be spared from the Wheat yard in the Neck—viz.—all from Muddy hole—all from D. Run except the 2 old Women & two that were sick—and all from Frenchs and the Ferry that were not sick; making in the whole  in order, while the ground was in its present moist State, to get the Corn ground in front of the Mansion house, expeditiously sown with Wheat; began by the White gates, on the South Side of the Road. The Waggon, and Carts from D. Run, Ferry and Frenchs, were Carting Brick Wood. Spread all the Flax, wt. the Hay makers, the Seed of which had been taken off at French’s. At French’s, Harrowing in Wht. on the No. Cut, where the Harrows were on Saturday; the ground since the Rain harrowing better than it did before—also sowing, with the Barrel Plow, One bushel of the White bearded Wheat sent me by Beale Boardly Esqr. adjoining to the plain Wht. sowed on Saturday—and adjoining this again (likewise in drills) 9 Gallons of the Cape Wheat from that Gentleman also. Note—the Plain White which was sown on Saturday (in drills) was either not covered, or covered so thinly as to have much of it left quite bare by the late rains. This, in a degree, was the case of that sown broad in the same field—South side of the Et. cut.